Citation Nr: 0317336	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 21, 1992, 
for the grant of service connection for C5-7 radiculopathy 
(also diagnosed as left shoulder impingement).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from April 1989 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in January 2001, which granted service 
connection for C5-7 radiculopathy (also diagnosed as left 
shoulder impingement), and assigned an effective date of July 
21, 1992, for the grant of service connection.  The veteran 
appealed that decision, contending that the effective date of 
the grant of service connection should be November 1989, when 
he was discharged from service.  


FINDINGS OF FACT

1.  A claim of service connection for residuals of a fall, 
left shoulder impingement, which was later diagnosed as C5-7 
radiculopathy, was made on July 21, 1992.

2.  By a January 2001 rating decision, the RO granted 
service connection for C5-7 radiculopathy (also diagnosed as 
left shoulder impingement), and assigned an effective date 
of July 21, 1992, for that grant of service connection.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 
1992, for an award of service connection for C5-7 
radiculopathy (also diagnosed as left shoulder impingement), 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §3.400(b)(2)(i) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide forms and assist in their completion as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in a letter furnished to the appellant and his 
representative in March 2002.  Moreover, it appears from the 
contentions and arguments presented by the appellant that he 
is fully aware of the relevant law and evidence germane to 
his claim at issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of 
March 2002 informed him what evidence and information VA 
would be obtaining, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Furthermore, the Statement of the Case issued in August 2001 
informed the veteran of the actual laws and regulations 
pertinent to the claim.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
outpatient treatment records and private treatment records.  
The appellant has indicated he had VA treatment for the 
disability at issue essentially since service, and the RO has 
sought these records.  Furthermore, the appellant has not 
referenced any unobtained evidence that might aid his appeal 
or that might be pertinent to his claim.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant with a VA compensation examination in 
June 1998, in connection with the development and 
adjudication of the claim on appeal.  The RO also obtained a 
medical expert opinion.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant in March 2002 essentially complied with 
the recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even if the 
notice did not expressly notify the appellant that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), any such error in the 
letter was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the letter was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  Further, as 
noted, the veteran was provided with a statement of the case 
in August 2001 regarding the earlier effective date issue.  
This document provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examination and opinion 
concerning the claim, it appears that VA has done everything 
reasonably possible to assist the appellant.  Further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Earlier Effective Date

The veteran filed a claim for service connection for 
residuals of a fall in July 1992.  That claim was denied in 
August 1993.  He appealed that decision and provided 
testimony at a travel Board hearing in September 1996.  At 
that time, the veteran clarified that the issue should be 
recharacterized as entitlement to service connection for 
residuals of injury to the cervical spine to include 
radiculopathy related to C5 nerve injury.  The Board remanded 
the matter in January 1997 for additional development.  
Subsequently, the RO granted service connection in the 
January 2001 decision currently on appeal.  The effective 
date assigned was July 21, 1992, the date of claim.  

In his July 1992 claim, the veteran reported that he had not 
filed an earlier application for any claim with VA.  (See 
veteran's VA form 21-526, filed July 21, 1992, item 9b).  
This is consistent with the rest of the record, as there is 
no indication of a claim filed prior to July 1992.  

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2002).

The Board notes that the VA recognizes formal and informal 
claims.  An informal claim for benefits "will" be initiated 
by a report of examination or hospitalization for previously 
established service-connected disabilities.  38 C.F.R. § 
3.157(b)(1) (2002); see also Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding VA medical examination report 
constituted an informal claim for a TDIU rating).  

The Court has held that if VA does not forward a formal 
application form to a claimant who has presented an informal 
claim under § 3.155(a) (2002), the one-year period for 
filing a formal application is not triggered, and the 
"informal claim must be accepted as the application for 
purposes of establishing the effective date under 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)."  Quarles v. 
Derwinski, 3 Vet. App. 129, 137 (1992); see also Hamilton v. 
Brown, 4 Vet. App. 528, 544-45 (1993) (en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994); cf. Servello, supra.

Since there had not been a prior allowance or disallowance of 
a formal claim for compensation for C5-7 radiculopathy for 
the reason that the disability was not compensable in degree, 
in this case, any available VA records dated prior to July 
1992 could not be accepted as an informal claim under 
38 C.F.R. § 3.157.  See also Servello, 3 Vet. App. at 199 
(38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

Regardless, the record does not contain evidence of an 
informal claim for service connection.  Records of private 
hospital treatment from Bayley Seton Hospital for the period 
from December 1989 to February 1991 were received in July 
1992, along with the claim.  Even though these records 
showed treatment in December 1989, they were not received 
until July 1992, and, as noted above, there had not been a 
prior allowance or disallowance of a formal claim for 
compensation for C5-7 radiculopathy for the reason that the 
disability was not compensable in degree.  See 38 C.F.R. 
§ 3.157(b)(2).   

Thus, as there is no claim filed within a year of the 
veteran's separation from service, the effective date of the 
claim cannot be the date of separation from service.  As 
there is no claim prior to July 1992, the Board finds no 
basis for entitlement to an effective date earlier than July 
21, 1992, for the award of service connection for C5-7 
radiculopathy.  Based on the above, the effective date of the 
award of service connection is July 21, 1992, the date of 
claim for service connection.  Where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


ORDER

Entitlement to an effective date earlier than July 21, 1992, 
for the grant of service connection for C5-7 radiculopathy 
(also diagnosed as left shoulder impingement), is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


